Title: To Alexander Hamilton from James Richmond, 25 October 1799
From: Richmond, James
To: Hamilton, Alexander


          
            Sir,
            New Brunswick 25th Octr 1799
          
          Having waited on the Accountant of the War Department yesterday, for the purpose of settling my Accounts, I  there learn’d from Mr. Swan, Pay Master General, that he had received some instructions concerning me, and for the first time was made acquainted with the order of the 2nd. Ultimo from the Secretary of War.
          My taking the fever in New York deprived me the honor of waiting on you, about the time the Order was published, as it also did, from knowing that such an order existed.
          I am at present in a state of convalescence, but ready to receive, & will endeavour to execute any Order that may be given—
          I am with respect Your Very Humble Servant
          
            Jas. Richmond Lieutt
            2nd Und. S. Regt.
          
          Major Genl. Alexr. Hamilton
        